IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21242
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS ALBERTO ALVA-OTOYA,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-01-CR-517-ALL
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Luis Alberto Alva-Otoya pleaded guilty to an indictment

charging him with being found illegally in the United States

following deportation and has appealed his sentence.    Alva

contends that his prior state conviction for possession of

cocaine was not an “aggravated felony” under amendments to

U.S.S.G. § 2L1.2(b)(1)(C), which became effective on November 1,

2001.    Alva contends that the amendments overruled this court’s

decision in United States v. Hinojosa-Lopez, 130 F.3d 691, 693-94

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-21242
                                 -2-

(5th Cir. 1997).   This argument was rejected recently in United

States v. Caicedo-Cuero, 312 F.3d 697, 705-11 (5th Cir. 2002).

     Alva states also that he wishes to preserve for possible

further review the question whether simple possession of a

controlled substance is not a “drug trafficking crime” and hence

is not an “aggravated felony” for purposes of 8 U.S.C.

§§ 1101(a)(43)(B) and 1326(b)(2).   He concedes that this court

has held to the contrary.   See Hinojosa, 130 F.3d at 693-94; see

also Caicedo, 2002 WL 31521599, *8-11.     The judgment is

     AFFIRMED.